DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, drawn to a turbine blade for use with a combustion chamber.
II.	Claims 12-20, drawn to a plurality of turbine blades that are controlled for a specific time period.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to turbine blades. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention I does not make it clear how and what is being controlled in the dispenser.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Invention I and II can be practiced independently of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is further advised to make a species election.  This application contains claims directed to the following patentably distinct 
Group A
Species I.	Drawn to Fig. 1a.
Species II.	Drawn to Fig. 1b.
Group B
Species III.	Drawn to Fig. 4b.
Species IV.	Drawn to Fig. 4c.
Group C
Species V.	Drawn to Figs. 2-3.
Species VI.	Drawn to Figs. 5-6.
Species VII.	Drawn to Fig. 7a-b.
Species VIII.	Drawn to Figs. 8a-f.
Species IX.	Drawn to Fig. 9.
Species X.	Drawn to Fig. 10.
Species XI.	Drawn to Fig. 11.
Species XII.	Drawn to Fig. 12.
Species XIII.	Drawn to Fig. 13.
Species XIV.	Drawn to Fig. 14.
Species XV.	Drawn to Fig. 15.
Species XVI.	Drawn to Fig. 16.
Species XVII.	Drawn to Fig. 17.
Species XVIII.	Drawn to Fig. 18.
Species XIX.	Drawn to Fig. 19.
Species XX.	Drawn to Fig. 20.
Species XXI.	Drawn to Fig. 21.
Species XXII.	Drawn to Fig. 22.
Species XXIII.	Drawn to Fig. 23.
Species XXIV.	Drawn to Fig. 24.
Species XXV.	Drawn to Fig. 25.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Group A (Species I - II), mentioned above are embodiments of a housing of a turbine section, the species have mutually exclusive characteristics because of the structural components as shown in the figures in the application and as mentioned above. 
Group B (Species III-IV), mentioned above are embodiments of a carburation system of a combustor, the species have mutually exclusive characteristics because of the structural components as shown in the figures in the application and as mentioned above. 
Group C (Species V-XXV), mentioned above are embodiments of arrangement of the turbine blade system in various systems, the species have mutually exclusive characteristics because of the structural components as shown in the figures in the application and as mentioned above. 
Applicant is required to pick one species each from Groups A, B and C, above, the three elected species being consonant with each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Ms. Kathy Wojtalewicz on 09/12/2022  to request an oral election to the above restriction requirement, but did not result in an election being made.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741